Citation Nr: 0002248	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-04 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to 
January 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for Meniere's disease.  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case in February 1998.  The RO received her substantive 
appeal in March 1998.  The veteran was informed that her case 
was being certified and transferred to the Board by letter 
from the RO, dated August 13, 1998.  

On November 23, 1999, the veteran's representative submitted 
a statement from its Senior Medical Consultant, Nikita 
Tregubov, M.D., pertaining to the veteran's Meniere's 
disease.  In this regard, it is noted that the applicable 
regulations do allow the veteran's representative to make 
informal hearing presentation to the Board prior to appellate 
consideration.  See 38 C.F.R. § 20.700(d) (1999).  However, 
it is quite clear that this medical consultant's statement 
has been submitted for it probative, rather than persuasive, 
authority.  Under the applicable regulation, the appellant or 
her representative must submit additional evidence pertinent 
to the claim on appeal within 90 days after her claim is 
transferred to the Board for appellate review, or until the 
date the appellate decision is promulgated by the Board, 
whichever comes first.  38 C.F.R. § 20.1304(a) (1999) 
(emphasis added).  Following the 90 day period the Board will 
not accept additional evidence except when the appellant 
demonstrates on written motion that there was good cause for 
the delay. 38 C.F.R. § 20.1304(b) (1999).  In the absence of 
a motion showing good cause for the delay, the Board cannot 
accept the medical consultant's opinion submitted in November 
1999.  However, the matter is further addressed in the REMAND 
section of this decision.  



FINDINGS OF FACT

1.  The veteran's service medical records show that she was 
treated for hearing loss, headaches and dizziness during her 
period of active duty service.

2.  VA and service department treatment records developed 
from 1991 to the present show treatment on occasion for 
hearing loss, headaches, dizziness and nausea.  Treatment 
records developed in 1997 show that she is currently taking 
medication for Meniere's disease with vertigo and falling.

3.  The veteran is currently service-connected for bilateral 
hearing loss disability.

4.  The veteran's claim for service connection for Meniere's 
disease is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for Meniere's 
disease is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post-service or 
post-presumption period may suffice.  Id.  

A review of the record included the veteran's service medical 
records, which show that she had an essentially normal 
clinical evaluation on enlistment examination in August 1980.  
In October 1981, the veteran requested to be seen in the Ear, 
Nose, and Throat (ENT) clinic because of a hearing loss for 
less than one month and headaches and dizziness for one week.  
Later that month, she was seen with a noted mild to severe 
bilateral sensorineural hearing loss.  She reported she was 
an intelligence voice interceptor student and had noticed 
decreased hearing in that she was unable to document sounds 
on a tape.  She denied acoustic trauma or noise exposure. She 
did report having had measles and mumps as a child. She also 
reported a history of viral illness one year prior.  On 
follow-up examination, she reported a history of dizziness 
not true vertigo or postural, which only lasted a few 
seconds, and occasional tinnitus.  Physical Profile Board 
Proceedings dated in December 1981 note her only physical 
defect was moderate bilateral hearing loss affecting ability 
to hear speech.  On the veteran's Report of Medical History 
Form and separation physical examination dated in January 
1982, no complaints or findings of dizziness were noted.

Department of Defense outpatient treatment records dated in 
1991 refer to headaches and nausea.  These records make no 
mention of any dizziness.  Diagnosis was suspect tension 
headaches.  

On VA examination in September 1992, the veteran reported 
occasional disequilibrium for about one year, which had been 
less severe in recent months.  The lightheadedness was 
reported to last several seconds to a few minutes with no 
positional effect or nausea.  She reported having undergone 
test for this condition which were shown to have been normal.  

Treatment records from Ft. Gordon, where the veteran was 
treated as a military dependent, show in October 1992 she was 
seen for evaluation of dizziness and frequent falls.  
Assessment was subjective dizziness.  

Hospital summary dated November 22 to December 3, 1993, at 
the Augusta VA medical center note medical history of 
Meniere's disease.  Outpatient treatment records from the 
Birmingham VA medical center show in January 1997, the 
veteran was noted to be on medication for Meniere's disease 
with vertigo and falling.

The Board finds that the veteran's claim for service 
connection for Meniere's disease is well grounded.  Meniere's 
disease (syndrome) is hearing loss, tinnitus and vertigo 
resulting from nonsuppurative disease of the labyrinth with 
the histopathologic feature of endolymphatic hydrops 
(distention of the membranous labyrinth).  Dorland's 
Illustrated Medical Dictionary 486 (28th ed. 1994).  
Moreover, the applicable VA rating criteria include vertigo 
and deafness as factors in evaluating the disabling effects 
of this disability.  See 38 C.F.R. Part 4, Diagnostic Code 
6205 (1999).  Inasmuch as the veteran has complained of 
dizziness, nausea and headaches in service and thereafter, 
and there is evidence to suggest that there is a positive 
relationship between the manifestations and her currently 
diagnosed Meniere's disease, the Board finds that the medical 
nexus requirement set forth in Savage, supra, has been 
satisfied.


ORDER

The claim of entitlement to service connection for Meniere's 
disease is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for 
Meniere's disease is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This includes 
the duty to obtain VA examinations which provide an adequate 
basis upon which to determine entitlement to the benefit 
sought, as well as the duty to obtain all relevant treatment 
records referred to by the veteran.  Littke v. Derwinski, 1 
Vet. App. 90 (1991).

As this case is being returned to the RO for additional 
development, the Board observes that Dr. Tregubov's statement 
must be considered on de novo review.  In this regard, it is 
noted that although this statement was submitted as evidence 
of a medical nexus, the language used in describing the 
premises upon which the ultimate conclusion is based appears 
to suggest that it is simply considered to be theoretical 
possibilities.  Having noted that the veteran was seen with 
complaints of headaches and dizziness in service, and 
definitely has a hearing impairment of 
in-service origin, Dr. Tregubov opined that "[i]t could have 
been that Meniere's Disease was present at that time, 
although it was not recognized."  

The Board may only consider independent medical evidence to 
support its findings.  The Court has stated that if the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized treatise in its decisions that 
clearly support its ultimate conclusions.  This procedure 
ensures that all medical evidence contrary to the appellant's 
claim will be known.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In view of the veteran's documented in-service 
symptomatology, the Board finds that examination by an ENT 
specialist is required.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to her claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for Meniere's disease, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source she 
identifies.  Copies of the medical 
records from all sources she identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder.

2.  Once the above-requested information 
has been ascertained, positive or 
negative, the veteran must be scheduled 
for examination by a VA ENT specialist in 
order to determine whether her current 
Meniere's disease was incurred or 
aggravated during military service.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to examination.  X-rays and/or 
other diagnostic studies should be 
performed as deemed appropriate by the 
specialist.  The specialist must then 
correlate his or her findings and render 
opinions as to:

	a. the nature, extent and etiology 
of pathology of the veteran's Meniere's 
disease; AND

	b. to the extent medically 
ascertainable, whether the current 
disorder, if any, may be clearly 
dissociated from the dizziness, headaches 
and hearing loss treated during active 
duty service.

A complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim for service 
connection for Meniere's disease on a de 
novo basis.

5.  If the determination remains 
unfavorable to the veteran, in any way, 
she should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the veteran and her representative should 
be afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until she 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



